Shim DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/19 and 5/7/20 have been considered by the examiner and made of record in the application file.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-9 are allowed.
As to claim 1, Kim et al (US 20200077141) teaches display apparatus, method of controlling the same and recording medium thereof.  Sprenger et al (US 20190335245) teaches System and Method for Displaying and Interacting with Notifications.  Kim et al (US 20190278467) teaches video display device and method for controlling the same.  Gager et al (US 20190075513) teaches Method for broadcasting a communication network identifier, method for connecting to a communication network, related computer program, hosting medium and mobile terminal.  Schoenbart et al (US 20180262055) teaches wireless power conversion system. Liu et al (US 201703374338) teaches video distribution and media resource system interaction method and system.  Schleifer et al (US 20160309233) teaches communication sessions among devices and interfaces with mixed capabilities.  Peele (US 20110179180) teaches communication sessions among devices and interfaces with mixed capabilities.  Shim et al (US 2010/0100643) teaches Multimedia system by using  external connection…… Peele (US 20070135038) teaches portable a/v relay device.   Kim (US 20070008338) teaches Display system, 
Dependent claims 2-9 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	June 17, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642